Deen, Presiding Judge.
Marvin Ladd appeals from his convictions of burglary and theft by taking following the denial of his motion for a new trial.
1. The evidence was sufficient to support the conviction. The state established a burglary at the Allen residence and a theft by taking at the Dale residence. The items taken were delivered to the home of Millie Patton, the defendant’s sister-in-law, and he received $200 for the property stolen from Allen and a check for $75 for a lawnmower taken from Dale. The jury heard the defendant’s explanation of his possession of the property (a friend was getting a *167divorce and breaking up housekeeping) and chose to disbelieve him. The credibility of the witnesses is solely a jury question. Redd v. State, 154 Ga. App. 373 (268 SE2d 423) (1980). The jury was authorized to reject Ladd’s explanation as to recent possession of stolen property, Gibson v. State, 143 Ga. App. 467 (238 SE2d 562) (1977). We find that a rational trier of fact could have found from the evidence presented at trial that the defendant was guilty beyond a reasonable doubt. Black v. State, 154 Ga. App. 441 (268 SE2d 724) (1980).
Decided October 26, 1981.
Stan Durden, for appellant.
Nat Hancock, District Attorney, T. Grant Madison, Assistant District Attorney, for appellee.
2. The trial court’s charge as to unexplained recent possession was a correct statement of the law. As stated in Division 1 the jury was not required to believe the defendant’s explanation. “Where, a charge as a whole substantially presents issues in such a way as is not likely to confuse the jury even though a portion of the charge may not be as clear and precise as could be desired, a reviewing court will not disturb a verdict amply authorized by the evidence.” Campbell v. State, 149 Ga. App. 299, 301 (254 SE2d 389) (1979). The charge as a whole places the burden on the state to prove each and every element of the crime alleged in the indictment.

Judgment affirmed.


Banke and Carley, JJ., concur.